Citation Nr: 1309847	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  05-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision denied the Veteran's application to reopen the previously denied service connection claim for diabetes mellitus, as well as the original claim for service connection for hypertension. 

The Veteran testified at a hearing at the RO before a Decision Review Officer (DRO) in June 2006.  He also testified at a Board videoconference hearing at the RO before the undersigned Veterans Law Judge in November 2009.  A transcript of each of these hearings is of record.  

The Board remanded this case to the RO, via the Appeals Management Center (AMC), in January 2010, January 2011, and May 2012, and August 2012 for further development and adjudicative action.  The May 2012 Board decision also reopened the Veteran's claim for entitlement to service connection for diabetes mellitus.  

Unfortunately, still further development is required, as set forth below.  The Veteran's paper claims file and his Virtual VA paperless claims file (a highly secured electronic storage system) should both be considered upon remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he is entitled to service connection for diabetes mellitus because he had high blood sugar in service.  Alternatively, he asserts that he is entitled to service connection based on exposure to herbicides, namely Agent Orange, while he was stationed in Korea from 1966 to 1967.  He also seeks service connection for hypertension as secondary to his diabetes mellitus.  

The Board notes that the RO/AMC has now completed the development that was directed in the May and September 2012 remands to provide notice, obtain treatment records, and provide the Veteran a VA examination.  However, further development is necessary to attempt to corroborate the Veteran's claims of exposure to herbicides while serving in Korea.

If a Veteran had active service in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the Veteran will be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, and service connection based on such exposure will be presumed for certain conditions including diabetes mellitus, Type II.  38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e) (2012).  

Here, service records reflect that the Veteran served in Korea from October 21, 1966, to November 20, 1967, in A Battery, 2nd Battalion, 71st Field Artillery.  This was prior to the regulatory presumptive dates of herbicide use in Korea, and this unit is not on the list of units that the DoD has determined were in the area of the Korean DMZ during a period of herbicide use.  Further, the National Personnel Records Center (NPRC) stated in April 2002 that there was no evidence of exposure to herbicides in the Veteran's service records.  

Nevertheless, the Veteran has submitted a November 2004 letter from the Army Center for Unit Records Research (CURR) indicating that chemical herbicides were used in Korea along the southern boundary of the DMZ from 1967 and 1969.  The letter states that the herbicides were sprayed by Republic of Korea (ROK) Armed Forces, with advice from U.S. Army personnel, but no known involvement in the application of herbicides by U.S. personnel.  This letter provides some corroboration of the Veteran's assertion that herbicides were sprayed in Korea when he was stationed there in 1967.  

The evidence must also establish that the Veteran was in the area where herbicides were sprayed to warrant presumptive service connection.  In this regard, the evidence indicates that the Veteran's unit was headquartered at Camp Red Cloud, which was approximately 28 miles from the DMZ zone.  See, e.g., November 2004 letter from CURR, July 2009 letter from Joint Services Records Research Center (JSRRC).  The Veteran has stated several times that he served at Kimpo Air Force Base, between Camp Red Cloud and the DMZ, and that this location was 8 miles away from the DMZ.  He has also submitted a unit history for the 71st artillery indicating that A Battery was stationed at Kimpo-Op Air Force Base.  

The Veteran asserts that, despite his official station outside the DMZ, he made frequent trips through Seoul and into the DMZ, and it looked like herbicides had been sprayed.  See, e.g., hearing transcripts.  In a June 2002 letter, the Veteran stated that he went to C Battery, 2nd Battalion, 71st Artillery in the DMZ once a month and was there for a week to 10 days doing maintenance. 

In July 2002, the RO requested that the National Personnel Records Center (NPRC) search morning reports for the Veteran's unit for his entire period of service in Korea, or from October 1, 1966, to November 1, 1967 for any remarks regarding the DMZ.  The NPRC responded that the time search must be narrowed to 3 months or less.  The RO requested the Veteran to identify a 3-month time frame in October 2002, but he did not respond.  He has indicated in subsequent hearings on appeal that he does not know the exact date or times of when he was in the DMZ.  

Under the circumstances of this case, and given that the November 2004 letter indicates that herbicides were sprayed near the Korea DMZ in 1967, the Board finds that another request for morning reports is appropriate.  Specifically, the RO/AMC should request a search of the 3-month period prior to the Veteran's return from Korea, or from August 20, 1967, to November 20, 1967.  If the Veteran traveled to the DMZ once a month as reported, this should be documented during that time.

Thereafter, if, and only if, there is verification that the Veteran traveled into the area where herbicides were sprayed along the DMZ in 1967 (as stated in the November 2004 CURR letter), the RO/AMC should return the entire claims file to the September 2012 VA examiner for an addendum opinion as to whether the Veteran's hypertension was caused or aggravated by his diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC (or other appropriate records repository) and request a search of morning reports for A Battery, 2nd Battalion, 71st Field Artillery for the period from August 20, 1967, to November 20, 1967, for any evidence that the Veteran traveled into the DMZ or along its southern boundary.  All requests and responses should be documented in the claims file.

2.  Thereafter, IF, and only if, there is verification that the Veteran traveled into the DMZ or along its southern boundary in 1967, return the entire claims file, including a copy of this remand, to the September 2012 VA examiner for an addendum report.  (If such examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  Review of the claims file should be noted in the addendum report.  


      The examiner should respond to the following:

(a)  Was the Veteran's hypertension at least as likely as not (probability of 50 percent or more) proximately caused by his diabetes mellitus?  

(b)  If not, was the Veteran's hypertension at least as likely as not proximately aggravated (worsened beyond its natural progression) by his diabetes mellitus?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence and also by lay statements from the Veteran as to the nature, severity, and frequency of his observable symptoms over time.

(c)  If not, was the Veteran's hypertension at least as likely as not otherwise incurred or aggravated during military service, to include due to conceded herbicide exposure?

The examiner should provide a rationale for each opinion that takes into account all lay and medical evidence of record.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The RO/AMC should review the addendum report to ensure that it contains the information, opinions, and rationales requested in this remand.  If it does not, another addendum should be requested. 

4.  After completing the above-described development, and any further development that may be indicated by any response received upon remand, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  Allow an appropriate time for response.  Then, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


